Citation Nr: 0811964	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-41 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) disability claimed as secondary to 
service-connected disabilities.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to September 
1953.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in February 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Gastroesophageal reflux disease (GERD) was not manifested 
during the veteran's military service or for many years 
thereafter, nor is gastroesophageal reflux disease otherwise 
related to the veteran's service, including any service-
connected disability.

2.  The veteran's skin cancer is causally related to his 
active duty service.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was not incurred in or 
aggravated by the veteran's active military service, nor is 
gastroesophageal reflux disease proximately due to or caused 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The veteran's skin cancer was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2002.  The letter predated the September 2003 rating 
decision.  See id.  Subsequently, the veteran was issued VCAA 
letters in March 2006 and February 2007.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In March 2006 and February 2007, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  With 
regard to the claim of service connection for skin cancer, as 
will be discussed in more detail below, the Board has 
determined that service connection is warranted.  Therefore, 
any notice deficiency constitutes harmless error (see 
Bernard, supra), as section 5103(a) notice provisions have 
been satisfied, and if the veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  With 
regard to his claim of service connection for GERD, as the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection for GERD, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded VA examinations with regard to 
the issues on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

GERD

The Board notes initially that service connection is in 
effect for asbestosis, effective October 2002, and anxiety 
disorder with post-traumatic stress disorder symptoms, 
effective October 2002.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

Service medical records do not reflect any diagnosis of or 
symptomatology related to a gastrointestinal disability.  On 
induction examination in July 1950 the veteran's abdomen and 
pelvis were clinically evaluated as normal.  On separation 
examination in September 1953, no defects or diagnoses were 
noted.  

The veteran initially claimed entitlement to service 
connection for GERD as a result of his service-connected 
asbestosis.  In June 2003, the veteran underwent a VA 
examination.  He reported that 10 years prior a private 
medical doctor diagnosed GERD and he was treated with 
Prilosec, which improved his symptoms.  He reported heartburn 
with tomatoes, carbonated drinks, spices, and certain foods.  
He reported symptoms 2 to 3 times a week.  An endoscopy was 
performed in 1990 but he did not know the results.  He denied 
any dysphagia with solids or liquids.  He denied any 
hematemesis or melena.  He denied nausea and vomiting.  He 
reported treating with Aciphex every day which improved the 
symptoms.  Upon physical examination, the examiner diagnosed 
gastroesophageal reflux disease not secondary to asbestosis.  

Thereafter, the veteran clarified that he was not claiming 
that his GERD was secondary to asbestosis, and claimed that 
his GERD was as a result of his service-connected PTSD and a 
"severe nervous stomach condition."  In May 2007, the 
veteran underwent another VA examination; the examiner 
reviewed the claims folder.  He reported heartburn for years.  
He reported a burning sensation, mostly in his throat.  He 
reported occasional stomach pain, sharp in nature for the 
last few seconds.  He reported black stool for one month.  He 
reported treating with ranitidine.  Upon physical examination 
and laboratory testing, the examiner diagnosed 
gastroesophageal reflux disease, and opined that it was not 
due to, caused by, or aggravated by his PTSD.  

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his GERD is due to his 
active service, or to his service-connected asbestosis or 
PTSD.  As noted, service medical records reflect that his 
abdomen was clinically evaluated as normal, and do not 
reflect any complaints of or diagnoses related to GERD or any 
other gastrointestinal disability.  Post-service, according 
to the veteran he initially sought private treatment for GERD 
in 1993, thus constituting a 40 year gap between separation 
from service and initial diagnosis.  The lack of any evidence 
of GERD for 40 years between the period of active duty and 
the lay evidence showing initial diagnosis in 1993 is itself 
evidence which tends to show that no GERD was incurred as a 
result of service.

Moreover, there is no competent evidence that establishes a 
link between GERD and his service-connected asbestosis and 
PTSD.  The veteran initially claimed at the June 2003 VA 
examination that his GERD was as a result of his asbestosis.  
The examiner, however, opined that his diagnosed GERD was not 
as a result of his asbestosis.  Thereafter, the veteran 
clarified that he was claiming that his GERD was as a result 
of his PTSD.  The May 2007 examiner, however, opined that his 
GERD was not due to, caused by, or aggravated by his PTSD.  
Otherwise, the veteran has not submitted any evidence to 
support any such contentions of a secondary relationship.  
Thus, there is no evidence of record, other than the 
veteran's contentions, that his current GERD is related to 
any service-connected disability, or to a disease or injury 
incurred in or aggravated by service.  As the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board accepts the June 2003 and May 2007 VA examination 
opinions as being the most probative medical evidence on the 
respective subject, as such opinions were based on a review 
of all historical records and a thorough examination.  See 
Boggs v. West, 11 Vet. App. 334, 343 (1998).  Given the depth 
of the examination reports, and the fact that such opinions 
were based on a review of the applicable record, the Board 
finds that both opinions are probative and material to the 
veteran's claims.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, there are no opinions to the contrary.  

In summary, there is no probative evidence of GERD during the 
veteran's active service.  An initial diagnosis was not 
rendered until four decades after separation from service, 
and VA examiners have opined that his GERD is not related to 
his asbestosis and PTSD.  There is otherwise no evidence to 
support an etiological relationship to any service-connected 
disability.  Thus, service connection for GERD is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Skin cancer

The veteran claims entitlement to skin cancer on the basis 
that during service he was exposed on a daily basis to direct 
sunlight and reflective heat from the deck of the ship.

Service personnel records reflect that the veteran served in 
the Navy on the U.S.S. Rupertus and U.S.S. Owen.  Service 
medical records do not reflect any diagnosis of or 
symptomatology related to a skin disability, to include 
cancer.  On induction examination in July 1950 the veteran's 
skin and glands were clinically evaluated as normal.  On 
separation examination in September 1953, no defects or 
diagnoses were noted.  

Private medical records from Charles B. Crium, M.D., reflect 
that in May and June 1990, the veteran sought treatment for 
spots on his face and bottom.  

In June 2003, the veteran underwent a VA examination.  He 
reported that approximately 10 years ago a private 
dermatologist removed black, discolored, ugly-looking 
nodules.  He reported that he had 2 to 3 lesions were frozen.  
He stated that no biopsy was performed.  Upon physical 
examination of the skin, the examiner noted keratosis on the 
back.  The examiner diagnosed skin cancer only by history 
because no documentation was available.

In May 2007, the veteran underwent a VA dermatology 
examination.  The veteran reported an onset of skin cancer 
diagnosed by a private dermatologist.  He reported multiple 
pre-skin cancer treatments with cryotherapy.  He reported 
working outside for 3 years during service.  On physical 
examination, the examiner observed diffuse sun damage, and 
several hypopigmented areas at sites of prior cryotherapy.  
The examiner diagnosed history of skin cancer.  The examiner 
opined that this condition is at least as likely as not due 
to military service as the veteran was exposed extensively to 
the sun while in the military.  

In September 2007, the veteran underwent another VA 
dermatology examination.  The examiner noted that in May 
2007, the veteran was treated for squamous cell carcinoma of 
the right ear and actinic keratosis of bilateral forearms.  
The date of onset of the initial appearance of these lesions 
was unknown.  They had progressively increased in number and 
size over the years.  Approximately six months ago, the 
veteran underwent cryotherapy for the actinic keratosis of 
bilateral forearms and also shaved excision of the squamous 
cell carcinoma of the right superior ear helix.  Upon 
physical examination, the examiner diagnosed status post 
squamous cell carcinoma, right ear helix excision, and status 
post cryotherapy for actinic keratosis bilateral forearms.  
The examiner stated that actinic keratosis and squamous cell 
carcinoma of the skin typically develop with prolonged 
exposure to the sun as well as advanced age.  The examiner 
could only merely speculate if these lesions and malignant 
neoplasm of the skin had been triggered to onset during 
military service for the three years serving in the Navy.  
The examiner could not say without mere speculation if the 
cancerous lesions had developed for the 40 years following 
military service with exposure to sun.

As detailed hereinabove, it is clear that the veteran has 
undergone post-service treatment for squamous cell carcinoma, 
and actinic keratosis.  The May 2007 VA examiner reviewed the 
entire claims folder, conducted a physical examination, and 
concluded that it is at least as likely as not that his skin 
cancer was caused by his extensive exposure to the sun during 
service.  The September 2007 VA examiner also reviewed the 
entire claims folder, and while opining that actinic 
keratosis and squamous cell carcinoma of the skin typically 
develop with prolonged exposure to the sun as well as 
advanced aging, the examiner was unable to offer an opinion 
with regard to etiology without resorting to speculation.  
The medical evidence regarding the cause of the veteran's 
skin cancer certainly does not lead to a clear finding that 
the skin cancer is due to service.  The Board finds the long 
period of time between service and the first manifestations 
of cancer to be somewhat troublesome.  However, in view of 
the May 2007 opinion, the Board is compelled to find that 
there is at least a state of equipoise of the positive 
evidence and the negative evidence as to the skin cancer 
etiology.  Accordingly, service connection is warranted.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for GERD is not warranted.  
To this extent, the appeal is denied.

Entitlement to service connection for skin cancer is 
warranted.  To this extent, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


